Case 3:18-cr-00714-PAD-BJM Document 92 Filed 04/06/21 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO

  UNITED STATES OF AMERICA,

         Plaintiff,
                                                    CRIMINAL NO. 18-714 (PAD)
                 v.

  HAROLD RIVERA-MONTERO,

         Defendant

                                            ORDER

       Having conducted a de novo review of the Report and Recommendation at Docket No. 90,

and examined the parties’ Joint Informative Motion” at Docket No. 91, the court determines that

the magistrate judge’s findings are well supported in the record and the law. Therefore, the court

ADOPTS in its entirety the magistrate judge’s report for the reasons stated therein (Docket No.

90), and, accordingly, finds that defendant Rivera-Montero is incompetent to stand trial. The

government is granted until April 20, 2021, to dismiss the indictment consistent with the parties’

joint motion at Docket No. 74, ¶ 8.

       SO ORDERED.

       In San Juan, Puerto Rico, this 6th day of April, 2021.

                                                    S/Pedro A. Delgado-Hernández
                                                    PEDRO A. DELGADO-HERNÁNDEZ
                                                    United States District Judge
